Citation Nr: 1710498	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-27 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION


The Veteran had active military service from November 1975 to December 1975 and from September 1977 to December 1977.

This matter is on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

When the case was previously before the Board in February 2016 the Board reopened and remanded the claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and depression, and denied service connection for a back disability.  

The Veteran appealed the denial of service connection for a back disability to the United States Court of Appeals for Veterans Claims (Court).  In December 2016 the Court issued an order granting a November 2016 Joint Motion for Partial Remand, which served to vacate and remand the claim back to the Board for action in compliance with the Joint Motion.  

In a May 2016 rating decision, service connection for schizoaffective disorder was granted.  As this represents a total grant of benefits sought on appeal, the issue of entitlement to service connection for an acquired psychiatric disability is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Pursuant to the Joint Motion for Partial Remand, the Board finds that a remand is required in order to obtain a clarifying statement from the Veteran regarding any injuries or incidents in service that the Veteran feels may have caused or aggravated any low back disability, and to schedule the Veteran for a new VA examination in order to obtain a medical opinion which takes into account the Veteran's lay statements.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide a statement regarding any injuries or incidents in service he feels may have caused or aggravated any low back disability.  The more detail the better. 

2.  Thereafter, schedule the Veteran for a VA spine examination in order to determine the nature and etiology of any current low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's currently diagnosed low back disability is caused or aggravated (permanently worsened beyond natural progression) by active service.  In rendering the opinion, the examiner must address the Veteran's lay contentions (found in the September 2013 VA treatment record and October 2015 hearing testimony) that he injured his back in service (but did not seek treatment in service), as well as any additional lay statements obtained on remand, if any.

A complete rationale for all opinions must be provided.

2.  The RO must then readjudicate the claim.  If the claim on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




